UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7368



DARRELL ANDRE TONKINS,

                                            Plaintiff - Appellant,

          versus


NEWPORT NEWS CITY JAIL; CHUCK MOORE, Jail
Administrator; E. L. BOWER, Captain, Chief
Administrator,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-95-157-AM)


Submitted:   December 11, 1997         Decided:     December 23, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darrell Andre Tonkins, Appellant Pro Se. Bruce Christopher Sams,
SAMS & HAWKINS, P.C., Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion, dismissing the action because it

failed to state a claim upon which relief could be granted under 28

U.S.C. § 1915A(b)(1) (West Supp. 1997), and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Tonkins v. Newport News City Jail, No. CA-95-157-AM (E.D.
Va. Aug. 8, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2